Citation Nr: 0714996	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-18 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to service-connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, denying the veteran's claim of 
entitlement to service connection for hypertension, secondary 
to service-connected post-traumatic stress disorder (PTSD).  

Pursuant to his request, the veteran was afforded a 
videoconference hearing before the Board in April 2007, a 
transcript of which is of record.  Testimony was offered at 
that time as to the issue that is the subject of this appeal, 
but also as to the issue of the veteran's entitlement to an 
increased rating for PTSD.  The latter issue was apparently 
remanded by the Board to the AMC at some earlier point in 
2006 for additional development, but that is not clearly 
reflected by the record, inasmuch as the veteran's claims 
folder is not associated with the evidence of record.  
Notation is made that, at the April 2007 hearing, the veteran 
indicated that he had additional evidence to submit to 
support his claim for increase for PTSD, including employee 
performance appraisals, to which he referred in his hearing 
testimony, but which were not apparently received or 
associated with the temporary file now before the Board.  In 
any event, the increased rating issue is referred to the 
RO/AMC for any additional action deemed appropriate.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


REMAND

In this matter, the veteran asserts that a grant of secondary 
service connection is warranted for hypertension, which he 
attributes to his service-connected PTSD.  Correspondence, 
dated in October 2004 and July 2005, is offered by his 
private treating physician of approximately five years in 
support of the veteran's entitlement.  Records relating to 
the treatment provided the veteran by such physician are not 
now on file, nor is there any indication that an attempt was 
ever made by VA to obtain those treatment records.  

Contraindicating entitlement is the report of a VA medical 
opinion obtained from a VA nurse practitioner in November 
2004, to the effect that the veteran's hypertension is not 
secondary to his PTSD.  Such opinion is inadequate for 
several reasons, not the least of which is the fact that the 
veteran's claims folder was not made available to the 
reviewer.  The stated opinion likewise appears to be based, 
at least in part, on the nurse practitioner's findings that a 
diagnosis of hypertension had not to date been made or that 
treatment for hypertension had not been initiated, pursuant 
to her review of a few VA outpatient notes.  Notably, as 
well, the opinion does not address the question of whether 
the veteran's PTSD has aggravated his hypertension, pursuant 
to the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  

Lastly, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen, supra, for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Under the changes, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury" 
and the previously designated paragraph (b) of 38 C.F.R. 
§ 3.310 was redesignated as paragraph (c), and a new 
paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The RO has not had the opportunity to readjudicate the matter 
herein at issue under the recently finalized regulatory 
change.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for hypertension, 
secondary to service-connected PTSD, to 
include notice of the amendment to 38 
C.F.R. § 3.310, finalized as of October 
10, 2006.  See 71 Fed. Reg. 52744 (2006).  
He must also be notified of what portion 
of that evidence VA will secure, and what 
portion he himself must submit.  The 
veteran must also be advised to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining service medical records or 
records of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish ratings and effective dates, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  The veteran's claims folder must be 
obtained and the associated with the 
temporary file now in existence.  

3.  After obtaining authorization from 
the veteran, all available examination 
and treatment records compiled by M. 
Barinaga, M.D., of the Benewah Medical 
Center in Plummer, Idaho, with respect to 
her care of the veteran must be obtained 
and made a part of the claims folder.  

4.  Thereafter, the veteran must be 
afforded a VA medical examination in 
order to ascertain the relationship 
between his hypertension, if any, and his 
service-connected PTSD.  The claims 
folder is to be furnished to the examiner 
for review in its entirety.  

Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a)  Is it at least as likely 
as not (50 percent or higher 
degree of probability) that the 
veteran's hypertension was 
caused by his service-connected 
PTSD?  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected hypertension 
was aggravated by his PTSD?  

The examiner is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.  

The examiner is also informed 
that aggravation is defined for 
legal purposes as a chronic 
worsening of the underlying 
condition versus a temporary 
flare-up of symptoms, beyond 
its natural progression.  If 
aggravation is present, the 
clinician should indicate, to 
the extent that is possible, 
the approximate level of 
hypertension present (baseline; 
i.e., approximate average blood 
pressure) before the onset of 
the aggravation.   

If the examiner must resort to 
speculation to answer either 
question, he or she should so 
indicate.  The examiner is also 
requested to provide a 
rationale for any opinion 
expressed.

5.  Thereafter, the veteran's claim of 
entitlement to secondary service 
connection for hypertension on the basis 
of all of the evidence of record and all 
governing legal authority, including 38 
C.F.R. § 3.310 as in effect both prior 
to, as well as on and after October 10, 
2006. See 71 Fed. Reg. 52744 (2006).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain evidentiary 
development and to preserve the 
Veteran's due process rights.  No inference should be drawn 
as to the outcome of this matter by the actions herein 
requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



